          Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
GRANT TURNER, et al.,                )
                                     )
                  Plaintiffs,        )
                                     )
v.                                   )  Case No. 1:20-cv-02885-BAH
                                     )
U.S. AGENCY FOR GLOBAL MEDIA         )
MEDIA, et al.,                       )
                                     )
                  Defendants.        )
____________________________________)


                 DECLARATION OF MICHAEL PACK IN SUPPORT OF
               DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION FOR
                           PRELIMINARY INJUNCTION

          I, Michael Pack, make the following Declaration pursuant to 28 U.S.C. § 1746, and state

that under penalty of perjury the following is true and correct to the best of my knowledge and

belief:

          1.     I am the Senate confirmed Chief Executive Officer of the United States Agency

for Global Media (“USAGM”). I make this Declaration in my official capacity, based on my

own personal knowledge, on information contained in the records of USAGM, or on information

provided to me by USAGM personnel, and I could and would competently testify to the truth of

the matters stated herein.

                                           Background

          2.     I am by profession a documentary filmmaker with experience as both a media and

non-profit executive. Over my career, I have made more than fifteen award-winning nationally




                                                 1
       Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 2 of 14




broadcast documentaries (most broadcast nationally on PBS) as well as corporate and

educational films.

       3.      Over my long career, I have had tenures of operating and managing Manifold

Productions, an independent film and video production company. I co-founded Manifold

Productions in New York City in 1977, expanded it to Los Angeles in 1988, and it is currently

located in Chevy Chase, MD. This role has involved managing all aspects of the company

including financial, legal, and personnel matters, as well as overseeing the creative aspects of

the various productions, serving as executive producer, producer, director, and writer.

       4.      My most recent film, Created Equal: Clarence Thomas in His Own Words, a

two-hour documentary, opened in movie theaters on January 31st, 2020, and was broadcast

nationally via PBS on May 18th, 2020 at 9 PM. The Washington Post called it “a marvel of

filmmaking,” and the Washington Examiner said it is “magnificent and necessary.”

       5.      My film prior to that, RICKOVER: The Birth of Nuclear Power, is a two-hour

biography of Admiral Hyman G. Rickover, the man who conceived and created the first nuclear

submarine, nuclear aircraft carrier, and commercial nuclear power plant, against great odds.

The New York Times called attention to “a fabulous documentary on PBS about Admiral

Rickover,” as did Mona Charen in National Review, dubbing it a “great documentary on Hyman

Rickover.” City Journal declared that “[o]n paper, it’s fascinating. But on screen, Rickover’s

life crackles, thanks to the sure hand of director Michael Pack.” The film won the following

awards: GI Film Festival, Best Feature Documentary; Peter Rollins Film Award; and Worldfest

Houston International Film Festival, Gold Award.

       6.      Other credits include Rediscovering Alexander Hamilton, hosted by Richard

Brookhiser (2011); God and the Inner City, narrated by Phylicia Rashad (2003); Rediscovering



                                                2
        Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 3 of 14




George Washington, hosted by Richard Brookhiser (2002); The Fall of Newt Gingrich, narrated

by Blair Brown (2000); The Rodney King Incident: Race and Justice in America, narrated by

Robert Prosky (1998); Inside the Republican Revolution: The First Hundred Days, hosted by

Don Lambro (1995); Hollywood vs. Religion, hosted by Michael Medved (1995); Campus

Culture Wars: Five Stories about Political Correctness, narrated by Lindsay Crouse (1993);

America’s Political Parties, hosted by Ben Wattenberg and David Gergen (1988 & 1992); Fire

from the Sun: The Search for Fusion Energy, hosted by E. G. Marshall (1990); Hollywood’s

Favorite Heavy: Businessmen on Prime Time TV, hosted by Eli Wallach (1987); among others.

All have been award-winning and nationally broadcast on PBS, except The Rodney King

Incident, which premiered on TLC.

       7.      In 1992, I was appointed Director of WorldNet, which is now the television

component of Voice of America (“VOA”). In this role, I led a re-alignment of WorldNet’s

strategic mission to focus more on the production of original broadcast-quality programs, in

addition to satellite press conferences and acquisitions. Additionally, I directed the launch of the

first foreign language news and public affairs program, Window on America, which is still

broadcast today. Administratively, I oversaw the restructuring of the budgeting process for

greater transparency and increased senior management accountability.

       8.      In 1993, I was hired by the Corporation for Public Broadcasting (“CPB”), a

government-funded private corporation supporting public broadcasting, to serve on the newly

created International TV Council, where I served as co-chair. The Council was intended to

coordinate co-productions between American public television producers and their counterparts

in Central/Eastern Europe and the former Soviet Union. These programs were intended to assist

the nations of the former Soviet bloc in their transition to democratic and free-market based



                                                 3
        Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 4 of 14




societies. This role included overseeing efforts from various sectors and building inter-

governmental relations.

       9.      In 2002, I was nominated by President Bush and confirmed by the Senate to serve

on the National Council on the Humanities, which oversees the National Endowment for the

Humanities. During its thrice-yearly meetings, the Council reviews grants and nominates

recipients of the National Humanities Medal and the Jefferson Lectureship. I served from July

2002 to February 2005.

       10.     In 2004, I was named Senior Vice President for Television Programing at CPB.

In this role, I oversaw all television production grants for public television’s federal funder, CPB.

This included directing new endeavors, such as a new series America at a Crossroads, a $20

million programming initiative consisting of documentaries that addressed the challenges facing

the United States following 9/11.

       11.     From 2015–2017, I served as the President and CEO of the Claremont Institute, a

California-based think tank dedicated to restoring the principles of the American Founding. In

this capacity, I was responsible for all aspects of the Institute, including strategic planning,

branding, and fundraising. I oversaw the opening of a DC- based office and the first five-year

strategic plan to build a long-term development strategy.

                                        USAGM’s Mission

       12.     In my experience, there is a common misconception of USAGM’s mission.

USAGM’s unique role and overarching purpose is “promot[ing]” America abroad. 22 U.S.C.

§ 1431. USAGM is not just another commercial news network like CNN or Fox News Channel

or MSNBC.




                                                  4
         Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 5 of 14




         13.    It is my firm view that advancing USAGM’s mission, “to inform, engage, and

connect people around the world in support of freedom and democracy,” is essential to the U.S.

national interest, especially now. Adversaries of America have stepped up disinformation and

misinformation campaigns to promote visions of the world that disparage the American ideal that

government should be “by the people and for the people.”1 For the sake of freedom and

democracy, American values must be preserved and fought for in the global war of ideas.

         14.    USAGM does this through a variety of means, all of which must “be consistent

with the broad foreign policy objectives of the United States.” Id. § 6202(a)(2). The

International Broadcasting Act sets forth a number of principals which govern USAGM’s

operations. For example:

                a.       USAGM Networks provide programing and “news which is consistently

         reliable and authoritative, accurate, objective, and comprehensive.” Id. § 6202(b)(1).

                b.      Additionally, USAGM networks present “a balanced and comprehensive

         projection of United States thought and institutions, reflecting the diversity of United

         States culture and society.” Id. § 6202(b)(2).

                c.      USAGM networks also endeavor to provide “clear and effective

         presentation of the policies of the United States Government and responsible discussion

         and opinion on those policies, including editorials, broadcast by the Voice of America,

         which present the views of the United States”. Id. § 6202(b)(3).

         15.    Because USAGM networks are not just another news outlet, I understand there to

be a number of unique legal restrictions on USAGM’s coverage of the news.




1
    Abraham Lincoln, Gettysburg Address (Nov. 19, 1863).
                                                  5
        Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 6 of 14




                a.     The Smith-Mundt Act of 1948. USAGM may only broadcast news

       “intended for foreign audiences abroad.” 22 U.S.C. § 1461(a) (emphasis added). “No

       funds authorized to be appropriated to the Department of State or the Broadcasting Board

       of Governors shall be used to influence public opinion in the United States.” Id. § 1461-

       1a(a).

                b.     USAGM networks are prohibited by law from “duplicat[ing] the activities

       of private United States broadcasters.” Id. § 6202(a)(3). By law, USAGM does not

       compete with commercial, for-profit broadcasters, like CNN or the Fox News Channel.

                               A Consensus: USAGM Is Flawed

       16.      In my opinion, USAGM has been ineffective in discharging this critical mission.

There is bipartisan agreement to that effect. As then-Secretary of State Hillary Clinton testified

to the House Committee on Foreign Affairs in 2013:

       . . . I have said this to this committee before, a lot of new members on it, we have
       abdicated the broadcasting arena. Yes, we have private stations, CNN, FOX, NBC, all
       of that. They are out there. They convey information. But we are not doing what we
       did during the Cold War, our Broadcasting Board of Governors is practically defunct in
       terms of its capacity to be able to tell a message around the world. So we are abdicating
       the ideological arena, and we need to get back into it.

Terrorist Attack in Benghazi: The Secretary of State’s View: Hearing before the H. Commm on

Foreign Affairs, 113th Cong. 25–26 (Jan. 23, 2013) (Statement of Hillary Rodham Clinton,

Secretary of State). Majority Staff Report, U.S. Int’l Broadcasting in the Digital Age: Getting

Advertising Right, H. Comm. on Foreign Affairs, 115th Cong. (Dec. 18, 2018) (detailing Smith-

Mundt violations by USAGM Networks and related lack of USAGM oversight)

       17.      In the years before my arrival, USAGM’s networks have been plagued by

mismanagement and scandal—bribery in one case, allegations of politically motivated firings in

another, and the criminal prosecution and conviction of a senior executive in a third. At least

                                                 6
        Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 7 of 14




partially as a result, USAGM has for years ranked at the bottom in surveys of mid-sized agencies

in terms of morale and job satisfaction.

       18.         These issues prompted the creation of my current office, USAGM CEO, with

new powers set forth in bipartisan legislation approved by Congress and signed into law by

President Barack Obama just a few years ago. See, e.g., Statement on Signing the National

Defense Authorization Act for Fiscal Year 2017, at 3 (Dec. 23, 2016) (noting strong support for

needed “structural reform” of USAGM and “empowerment” of the USAGM CEO); Markup on

H.R. 1853, H.R. 2100, H.R. 2323, H. Res. 213, H. Res. 235: H. Comm. on Foreign Affairs, 114th

Cong. 104 (May 21, 2015) (statement of Ranking Member Elliot L. Engel) (describing

predecessor bill as a “much needed overhaul”).

                            USAGM’s Current Strategic Challenges

       19.     I am extremely concerned that USAGM and its Networks suffer from major

structural deficiencies that have profoundly negatively impacted our ability to tell “America’s

story” abroad. Remedying the massive structural failings at USAGM and its Networks requires

substantial coordinated and multi-disciplinary efforts both from USAGM staff, and from

USAGM’s inter-agency partners.

                                           Security Failures

       20.     First and foremost, upon taking office I discovered that from 2010 to the present,

USAGM has suffered, and continues to suffer, from a massive series of security failures,

violations, and lapses. As I understand it, from 2010 to present, USAGM ignored repeated major

negative inspection findings raised by the Office of the Director of National Intelligence

(“ODNI”), and the Office of Personal Management (“OPM”) as it related both to security

clearance investigations and adjudications as well as federal suitability investigations and



                                                  7
        Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 8 of 14




determinations. I am told that a substantial number of USAGM staff were improperly cleared,

including some with Top Secret and above clearances. These clearance failures included failures

to submit fingerprints and even the use of false Social Security numbers.

       21.     As a result of these repeated failures, ODNI and OPM have stripped USAGM’s

investigative and adjudicative authority as to both security clearance determinations and

suitability adjudications. This has crippled USAGM. For example, at present, I have been

informed we are extremely limited in our ability to onboard staff.

       22.     Resolving these security issues is a top priority for USAGM and taking prompt

action on these issues is critical to the ability of the USAGM to continue to function. The

security issues require remediation of years of failures and putting in place a substantial forward

looking security infrastructure to provide for the health of USAGM going forward. USAGM

must manage these security efforts expeditiously in fairness to the affected employees and the

need to coordinate and cooperate with multiple interagency partners.

                                            Complaints

       23.     Since I have taken office I have received dozens of complaints from employees at

the USAGM Networks, ranging from complaints of bias in reporting, to preferential hiring of

unqualified individuals, to widespread waste of taxpayer funds on improper travel. These

complaints generally have two common themes.

               a.      First, most complaints express a frustration that the alleged improper

       conduct is somehow interfering with the complainant reporting the news without fear or

       favor. That is a powerful message. These individuals wish to produce accurate,

       measured, and when appropriate, hard hitting news.




                                                 8
        Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 9 of 14




                b.     Second, most complainants fear reprisal from bad apples at the USAGM

       Networks. The complainants fear that they will be retaliated against simply because they

       spoke out against biased coverage, or other problems.

       24.      I have received a specific and detailed official complaint from a United States

Ambassador that a USAGM Network in their country is at times producing content supportive of

hostile regimes. We are investigating this complaint as just as we would any other detailed

complaint.

       25.      I am particularly concerned that these complaints allege that far from “telling

America’s story” some USAGM services may have been compromised to the point of reflecting

the views of governments hostile to the United States or rendered ineffective by other means. In-

depth USAGM investigations are required to address these credible allegations. These

investigations will necessarily involve USAGM officials speaking with journalists, and, to some

extent, reviewing content for compliance with journalistic standards.

                                          Addressing Bias

       26.      I am very concerned about the allegations of widespread bias in USAGM

reporting. Bias is particularly significant to me because it violates the mission of USAGM and

its Networks.

       27.      As CEO, one of my foremost duties is to ensure our reporting is not biased. I am

required to “ensure” adherence to broadcasting standards and to “oversee” and “supervise” all

broadcasting activities, and ensure those activities meet the highest professional standards of

broadcast journalism. 22 U.S.C. § 6204(a)(1), (3), (5).

       28.      Regrettably, VOA has long had a bias problem.




                                                 9
Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 10 of 14




       a.      For example, in 2016, then-VOA Director Amanda Bennet commissioned

a Blue-Ribbon “Benchmarking” Report that concluded:

       The perception of biased coverage is real among multiple VOA reporters and
       editors. Biased coverage threatens the credibility of the overwhelming majority of
       VOA journalists who strive for fairness, balance and accuracy. It’s vital that VOA
       leadership take visible steps to communicate that bias is unacceptable and that the
       integrity of VOA reporting is sacrosanct.

A copy of this Report is attached as Ex. 1.

       b.      In the lead up to the 2016 Presidential Election, the VOA Ukrainian

Service translated, produced, and then posted on its official social media page a video

featuring the actor Robert DiNiro (“DeNiro”) in a one sided attack on then-candidate

Donald Trump. Among other things, DeNiro called President Trump “punk,” “dog,”

“pig,” “con,” “bullshit artist,” “mutt,” “idiot,” “fool,” “bozo,” and “blatantly stupid.”

DeNiro also referenced a desire to physical assault then-candidate Trump. There was

no balance in the video. See https://www.youtube.com/watch?v=CGDVUOyQJAM

       c.      In July of 2020, the VOA Urdu Service produced a “news report” on its

digital services that purported to “report” on former Vice President and Democrat

Presidential Candidate Joe Biden’s speech in an online event to American Muslims. But

by any objective measure it looked more like a campaign advertisement than an

objective story. In fact, the video contained a large amount of footage that originated

with a political advocacy organization. The video also contained partisan exhortations;

did not provide any context for the statements made by candidate Vice-President Biden;

made no attempt to provide any perspective from President Trump or other relevant

political figures; and made no effort to correct inaccurate information contained therein.

In addition, the use of the VOA logo at the end of the video made it seem like VOA was



                                         10
       Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 11 of 14




       part of the advertisement and endorsement. See

       https://www.youtube.com/watch?v=r2iL0uy6iL8

               d.      On August 5, 2020 the French to Africa service Straight Talk Africa

       produced an hour-long segment entitled Black Lives Matter Moment in the U.S. and

       Africa. 59 minutes of this segment was devoted to a 4 person panel and other content

       that almost exclusively focused on attacking law enforcement. No balance was

       provided. A copy of the transcript of that segment is attached as Ex. 2.

                               My Reform Agenda for USAGM

       29.     My overriding objective as the first presidentially appointed, Senate-confirmed

CEO of USAGM is to provide leadership that will allow USAGM to more fully achieve its

mission, to perform with excellence, and to address its existing structural failures. As I engage

in this task with my leadership team, I have, at times, found it necessary to take actions that

have been deemed controversial and with which some vehemently disagreed. I respect and

listen to those with opposing views. But, at the end of the day, every action I have taken to

reform USAGM I took because I believed it lawfully (it goes without saying) furthered an

important policy objective.

       30.     At times, reforming USAGM has required reversing the policy decisions of my

predecessors. That is a normal part of the political process and would happen with any

leadership change. I respect these prior policy decisions, but in the end I disagreed with them.

For example, I believe strongly in fiscal discipline. This has led me to reduce or refuse to

approve expenditures that my predecessor likely would have approved.




                                                 11
       Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 12 of 14




                                Effects of the Requested Relief.

       31.     I have reviewed the Plaintiffs’ Proposed Order. It is my considered opinion that

granting the Proposed Order would have the practical effect of turning control of USAGM over

to the Court. I would be unable to perform even basic actions to ensure that USAGM

Networks’ actions are “consistent with the broad foreign policy objectives of the United States”

without risking noncompliance. Id. § 6202(a)(2).

       32.     For example, the Proposed Order seeks an injunction that would bar me from

“violating the First Amendment, and the statutory and regulatory firewall.” I would not know

how to interpret the effect of such an order, but I fear it would bar me from a variety of critical

agency functions.

               a.      I would be unsure if I could continue efforts to remediate USAGM’s

       security failures. I would be concerned that Plaintiffs or others would allege that

       conduct such as requiring individuals to submit valid fingerprints was intended to

       “direct, pressure, coerce, threaten, interfere with, or otherwise impermissibly influence”

       journalists.

               b.      I would be unsure if I could refuse to approve on fiscal or other policy

       grounds a variety of contracts which fund journalistic activities. I would be unable to

       determine whether such a decision would “direct, pressure, coerce, threaten, interfere

       with, or otherwise impermissibly influence” a journalist.

               c.      I fear that I would be unable to respond to foreign policy crises by

       ensuring USAGM’s resources were effectively deployed. This is a specific part of my

       statutory mission. I am required to ensure that the USAGM networks have “the

       capability to provide a surge capacity to support United States foreign policy objectives



                                                 12
       Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 13 of 14




        during crises abroad.” 22 U.S.C. § 6202(b)(4); accord id. § 6204(a)(3). But if the

        preliminary injunction requested was entered, even if there was a major international

        crisis occurring in a world hotspot, I am not sure if I would be able to redeploy

        USAGM resources under my authority to “redirect or reprogram funds within the scope

        of any grant or cooperative agreement, or between grantees, as necessary.” Id.

        § 6204(a)(21). I would fear the movement of resources from coverage of one country

        to another would result in claims that I discriminated based on journalistic content and

        thus had violated the requested preliminary injunction.

        33.     The Proposed Order seeks a preliminary injunction commanding me to cease

“hiring, firing, or otherwise interfering with journalistic personnel decisions at Voice of

America, Radio Free Asia, Radio Free Europe/Radio Liberty, the Office of Cuba Broadcasting,

or the Middle East Broadcasting Networks, Inc.” I do not know how I would be able to legally

comply with such a preliminary injunction if, for example, the Voice of America asserted I was

required to approve onboarding newly hired journalists. USAGM is currently extremely

limited in its ability to onboard staff due to its security issues.

        34.     Plaintiffs seek a preliminary injunction barring my staff and me from “attending

or seeking to attend newsroom meetings, speaking to journalists or leadership (except the

appointed Directors or Presidents) of Voice of America, Radio Free Asia, Radio Free

Europe/Radio Liberty, the Office of Cuba Broadcasting, or the Middle East Broadcasting

Networks about editorial decisions, journalistic standards, or coverage decision.” I have been

attempting to visit each VOA language service to learn more about their programming, needs,

and thoughts for the future of USAGM. I would unfortunately have to cease this effort to learn

more about the VOA’s language services under the Proposed Order.



                                                   13
Case 1:20-cv-02885-BAH Document 27-3 Filed 10/26/20 Page 14 of 14
